—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner was found guilty of violating prison disciplinary rules that prohibit inmates from making threats, engaging in violent conduct, possessing prison contraband, engaging in harassment, refusing to obey a direct order, creating a disturbance and participating in a demonstration. Substantial evidence supports the determination of petitioner’s guilt. Included in the evidence presented against petitioner were three detailed misbehavior reports written by correction officers who were eyewitnesses to the misconduct in question, i.e., petitioner became violent when, in the context of a nonsmoking area of the visitors’ room, he was ordered to surrender his cigarettes. Petitioner proceeded to assault the correction officers, both verbally and physically, and it ultimately took five correction officers to subdue him. The testimony given by correction officers who were witnesses to the events in question was consistent with the misbehavior reports. On this record, we conclude that substantial evidence supports the administrative determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Williams v Goord, 242 AD2d 842, 842-843). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mikoll, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.